—Judgment, Supreme Court, New York County (Bernard Fried, J.), rendered March 26, 1998, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s challenges for cause to three prospective jurors. Each of the prospective jurors provided sufficient assurances that their personal experiences would not affect their ability to render an impartial verdict (see, People v Williams, 63 NY2d 882, 884-885).
We perceive no abuse of sentencing discretion and find that the sentence was not based on any improper criteria (People v Pena, 50 NY2d 400, 411, cert denied 449 US 1087). Concur— Sullivan, J. P., Rosenberger, Lerner, Rubin and Andrias, JJ.